DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
	The claim set and remarks filed on 10/13/2020 are acknowledged.
	Claims 1-15 are cancelled.
	Claims 24-43 are pending.

Terminal Disclaimer
The terminal disclaimer filed on 11/5/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 9737605 and US Patent 10226532 has been reviewed and has been accepted on 11/5/2021.  The terminal disclaimer has been recorded.

REASONS FOR ALLOWANCE
	The following is an examiner’s statement of reasons for allowance: 
Claims 24-43 are allowed in view of the search conducted, prosecution history of parent US Patent 10226532 and grandparent US Patent 9737605, the remarks filed 10/13/2020, and approved terminal disclaimer filed 11/5/2021, and in particular page 6 of the remarks filed 10/13/2020 discussing wherein new claim 24 of the instant 
	In an updated prior art search and review of the prosecution history granted parent patent 10226532 and IDS filed 9/9/2020, examiner identified:	Gibson et al. (US 2004/0101557), who discloses a controlled release system comprising risperidone, sucrose acetate isobutyrate, N- methyl-2-pyrrolidone, and poly(DL-lactide-co-glycolide) polymers with either acid, ester or PEG end groups. Gibson does not disclose a lactic acid-based polymer comprising an alkoxy end group having 8 to 24 carbons, the lactic acid-based polymer having a lactic acid to glycolic acid molar ratio ranging from 100:0 to 40:60, the lactic acid-based polymer having a weight average molecular weight ranging from 4000 Daltons to 30,000 Daltons.
 	Wright (US 2008/0287464), who discloses sucrose acetate isobutyrate 48 wt% of a composition, discloses a poly(lactide-co-glycolide) (PLGA) polymer, with a lactide/glycolide ratio of 65/35, but is silent regarding a lactic acid-based polymer comprising an alkoxy end group having 8 to 24 carbons.
 	There is no prior art reference or motivation to combine the teachings of Gibson and Wright to teach all the limitations of the claimed invention comprising alkoxy end group having 8 to 24 carbons or wherein the alkoxy end group having 8 to 24 carbons provides for formulations that have improved phase stability and improved release profile.
	Further, there is insufficient motivation to combine the prior art identified individually or in combination to teach or make obvious each of the limitations of the claimed invention.


Comments
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 24-43 are allowed.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Quanglong Truong whose telephone number is 571-270-0719.  The examiner can normally be reached on Monday to Friday from 8:00 am – 5:00 pm.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A. Wax can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 
/QUANGLONG N TRUONG/Examiner, Art Unit 1615